This opinion is subject to revision before final
                     publication in the Pacific Reporter

                                2013 UT 58

                                   IN THE

      SUPREME COURT OF THE STATE OF UTAH
                           STATE OF UTAH,
                         Plaintiff and Appellee,
                                      v.
                           CRAIG GURULE,
                       Defendant and Appellant.

                             No. 20111053
                         Filed October 1, 2013

                   Fourth District, Provo Dep’t
                 The Honorable Samuel D. McVey
                         No. 101403433

                                Attorneys:
  John E. Swallow, Att’y Gen., Jeffrey S. Gray, Asst Att’y Gen.,
                  Salt Lake City, for appellee
               Aaron P. Dodd, Provo, for appellant

   JUSTICE PARRISH authored the opinion of the Court, in which
    CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE NEHRING,
             JUSTICE DURHAM, and JUSTICE LEE joined.

   JUSTICE PARRISH, opinion of the Court:
                          INTRODUCTION
    ¶ 1 After pleading guilty to possession of a controlled
substance in a drug free zone, Craig Gurule was sentenced to a term
of incarceration for five years to life. Gurule reserved his right to
appeal the district court’s ruling denying his motion to suppress
evidence obtained through a search of his vehicle.
    ¶ 2 On appeal, Gurule argues that the search was unlawful
because the officers did not possess reasonable suspicion that there
were drugs in his vehicle when they stopped him for a minor traffic
infraction. He further argues that the officers manipulated his Adult
Probation and Parole (AP&P) agent into requesting that they
conduct a warrantless parole search of Gurule’s vehicle. Gurule
argues that this search violated both his parole agreement and his
state and federal constitutional rights. The State responds that the
officers had reasonable suspicion that Gurule possessed illegal
                          STATE v. GURULE
                        Opinion of the Court

drugs, justifying Gurule’s detention. The State further responds that
Gurule’s AP&P agent possessed reasonable suspicion that Gurule
had violated his parole and therefore reasonably requested that the
officers search Gurule’s truck on the agent’s behalf.
    ¶ 3 We hold that the officers lacked reasonable suspicion that
Gurule was engaged in or about to be engaged in criminal activity.
They improperly extended the duration of Gurule’s stop when they
abandoned the original purpose of the stop—to investigate a minor
traffic infraction—and instead undertook a prolonged investigation
into Gurule’s possible drug activity. The district court therefore
erred when it denied Gurule’s motion to suppress the evidence
obtained through the officers’ improper detention and search.
                          BACKGROUND
    ¶ 4 On November 3, 2010, Officer Raymond Flores of the
Springville Police Department received a call from dispatch
indicating that an anonymous caller had reported seeing two
Hispanic men exchange money and plastic baggies in the parking lot
of an Allen’s grocery store. The caller also reported that a gray
Dodge truck was involved. The truck was registered to an
individual with the last name of Luna.
    ¶ 5 Officer Flores and his partner, Detective Anderson,
recognized the name Luna and the gray Dodge “as having past drug
involvements.” The officers therefore responded to the Allen’s
grocery store, but they did not see the gray Dodge truck. After
waiting a few minutes, they observed a Hispanic male exit the
Allen’s store. Officer Flores recognized the man, but could not
initially remember his name. The man got into a black Ford truck,
and the officers ran the truck’s license plate. The truck was
registered to Andre Gurule, leading the officers to recognize the
driver as Craig Gurule, Andre Gurule’s son. Officer Flores knew of
Gurule because citizen informants and other detectives had told him
that Gurule was “possibly involved in drug activity.”
    ¶ 6 Gurule left the parking lot and the officers followed in an
unmarked police car. Officer Flores observed that Gurule’s turn
signal remained activated for approximately three blocks and that
the passenger tires of the truck were riding on the fog line. While
following Gurule, both officers remembered that he was on parole.
Shortly thereafter, Officer Flores activated his overhead lights to
initiate a traffic stop based on Gurule’s failure to remain in his lane.




                                   2
                         Cite as: 2013 UT 58
                        Opinion of the Court

    ¶ 7 After Officer Flores turned on his lights, Gurule slowed
down but did not immediately stop. Officer Flores testified that,
during this time, Gurule “was not paying attention to the road,” and
that Gurule “would glance at [the officers] and . . . was glancing
down towards the left side of his body.” Only after Officer Flores
activated two audible sirens did Gurule pull over and stop.
    ¶ 8 Officer Flores approached the driver’s side of the truck and
instructed Gurule to exit the vehicle. Officer Flores testified that he
was concerned for his safety because Gurule did not immediately
pull over, was watching the officers instead of the road, and had
repeatedly looked down to his left. Officer Flores then asked Gurule
why he had failed to pull over. Gurule responded that he had been
using his cell phone, but Officer Flores testified that he had not seen
Gurule doing so.
   ¶ 9 At this point, Detective Anderson conducted a frisk of
Gurule, and Officer Flores performed a plain-view search of “the
immediate area of the driver’s side of the vehicle for weapons or
anything [Gurule] was trying to conceal.” Neither Detective
Anderson nor Officer Flores found any weapons or contraband
during their respective searches.
    ¶ 10 Despite the fact that these initial searches revealed nothing
suspicious, the officers continued to detain Gurule and called for a
canine unit. No canine units were available. Detective Anderson
then called the on-call AP&P agent, Todd Dixon. Detective
Anderson relayed the circumstances of the officers’ detention of
Gurule. Agent Dixon then asked the officers “to preform [sic] a
search on the vehicle . . . for AP&P.” Gurule’s signed parole
agreement stated that he would “permit officers of AP&P to search
[his] person, residence, vehicle, or any other property under [his]
control without a warrant . . . on reasonable suspicion to ensure
compliance with conditions of [his] parole.” One of the conditions
of Gurule’s parole was that he would “obey all state . . . laws.”
    ¶ 11 The officers performed a lengthy and extensive search of
Gurule’s vehicle. Inside the driver’s side door, the officers found a
canvas bag containing a used syringe, a cut drinking straw with
residue on it, and a plastic baggie holding 2.9 grams of
methamphetamine.
    ¶ 12 The officers arrested Gurule. In a search incident to his
arrest, they found $2,335 in cash on his person. The officers once
again contacted AP&P to “let them know of [their] findings” and
were told that AP&P would now send an agent to the scene.

                                  3
                          STATE v. GURULE
                        Opinion of the Court

    ¶ 13 When the AP&P agent arrived, she requested that the
officers assist her in an AP&P parole search of Gurule’s home.
During the search of Gurule’s home, the officers found video
surveillance equipment that was recording the front yard and street,
a digital scale, and a small amount of marijuana.
    ¶ 14 Gurule was charged with possession of a controlled
substance with intent to distribute in a drug-free zone with a prior
distribution conviction enhancement for possession of
methamphetamine; possession or use of a controlled substance in a
drug-free zone with a prior distribution conviction enhancement for
possession of marijuana; possession of drug paraphernalia in a drug-
free zone; possession, use, or control of a vehicle with a
compartment for contraband; driving on a suspended driver’s
license; and failure to stay in one lane. The State later dismissed the
marijuana and drug paraphernalia charges stemming from the
search of Gurule’s house because he entered a plea and was
sentenced on those charges in Spanish Fork Justice Court.
    ¶ 15 Gurule filed a motion to suppress all of the evidence found
during the searches of his person, truck, and house. Gurule argued
that after he was stopped for a minor traffic infraction, he was
unlawfully detained without reasonable suspicion of further illegal
activity and that the evidence was therefore illegally obtained. He
also argued that the officers’ search of his truck on behalf of AP&P
was illegal because AP&P improperly authorized the officers to
search his truck outside the presence of an AP&P agent.
    ¶ 16 The district court denied Gurule’s motion. It held that the
anonymous tip about drug dealing at the Allen’s store, combined
with the officers’ knowledge of Gurule’s background, Gurule’s
furtive movements after the officers turned on their lights, and
Gurule’s assertion that he failed to immediately pull over because he
was on a cell phone provided the officers with reasonable suspicion
that Gurule was involved in illegal drug activity.
    ¶ 17 The district court also upheld the legality of the search
conducted by the officers at the request of AP&P. Specifically, it
held that Agent Dixon possessed reasonable suspicion that Gurule
had violated the conditions of his parole and that “there was no
pretext or other funny business going on” between the officers and
Agent Dixon. Because “[Agent] Dixon of his own volition asked [the
officers] to search [Gurule’s truck],” which “was directly related to
[his] duty as a parole officer,” the court concluded that the officers’
search on behalf of AP&P was constitutionally valid.


                                  4
                         Cite as: 2013 UT 58
                        Opinion of the Court

    ¶ 18 The case was scheduled for a jury trial. At the conclusion
of the State’s presentation during trial, Gurule entered a conditional
guilty plea to possession of a controlled substance in a drug-free
zone with a prior distribution conviction enhancement. Pursuant to
our decision in State v. Sery, 758 P.2d 935 (Utah 1988), he reserved
the right to appeal the district court’s ruling on his motion to
suppress. In return, the State dropped all other charges. Gurule
timely appealed.
   ¶ 19 We have jurisdiction pursuant to Utah Code section § 78A-
3-102(I).
                    STANDARD OF REVIEW
    ¶ 20 “When reviewing a district court’s denial of a motion to
suppress, [we] disturb[] the district court’s findings of fact only
when they are clearly erroneous.” State v. Baker, 2010 UT 18, ¶ 7, 229
P.3d 650. But “because there must be state-wide standards that
guide law enforcement and prosecutorial officials,” State v. Hansen,
2002 UT 125, ¶ 25, 63 P.3d 650 (internal quotation marks omitted),
we afford no deference to the district court’s “application of law to
the underlying factual findings in search and seizure cases.” State v.
Brake, 2004 UT 95, ¶ 15, 103 P.3d 699. Therefore, we review as a
matter of law “whether a specific set of facts gives rise to reasonable
suspicion.” State v. Pena, 869 P.2d 932, 939 (Utah 1994).
                             ANALYSIS
   ¶ 21 Gurule argues that his detention was unconstitutional
under both the federal and Utah constitutions because the officers
improperly extended the duration of his detention.1 The State
argues that the extension of Gurule’s detention was permissible
because the officers had reasonable suspicion to justify an
investigation into Gurule’s possible drug activity. While we
conclude that the officers were justified in initially detaining Gurule


   1
     Although Gurule references both the federal and Utah Consti-
tutions, he fails to undertake any independent analysis of the Utah
Constitution. While a defendant is not required to explicitly
compare the state and federal constitutional provisions at issue, the
“mere mention of state provisions will not suffice.” State v.
Tiedemann, 2007 UT 49, ¶ 37, 162 P.3d 1106. Because Gurule has
failed to undertake any meaningful analysis under the Utah
Constitution, we analyze his argument only under the Fourth
Amendment to the U.S. Constitution.

                                  5
                           STATE v. GURULE
                         Opinion of the Court

for a traffic infraction and undertaking a protective frisk, we agree
with Gurule that the officers unconstitutionally extended his
detention when the encounter transitioned from a traffic stop to a
drug investigation without reasonable suspicion.
    ¶ 22 The Fourth Amendment protects against “unreasonable
searches and seizures.” U.S. Const. amend. IV. “Although police
must have a warrant to conduct most searches and seizures, officers
may temporarily detain a vehicle and its occupants upon reasonable
suspicion of criminal activity for the purpose of conducting a limited
investigation of the suspicion.” State v. Baker, 2010 UT 18, ¶ 11, 229
P.3d 650 (internal quotation marks omitted). Under the Fourth
Amendment, we apply a two-part test to determine whether the
duration and purpose of a detention is reasonable. Id. ¶ 12. “The
first step is to determine whether the [traffic stop] was justified at its
inception.” Id. (internal quotation marks omitted). If so, we proceed
to the second step, in which we “determine whether the detention
following the stop was reasonably related in scope to the
circumstances that justified the interference in the first place.” Id.
(internal quotation marks omitted).
              I. GURULE’S TRAFFIC INFRACTION
                  JUSTIFIED THE TRAFFIC STOP
    ¶ 23 Shortly after Gurule left the Allen’s parking lot, the officers
observed his vehicle riding the fog line for a number of blocks. “[A]
police officer is constitutionally justified in stopping a vehicle if the
stop is incident to a traffic infraction committed in the [officer’s]
presence.” See State v. Lopez, 873 P.2d 1127, 1132 (Utah 1994)
(internal quotation marks omitted). Gurule’s traffic infraction
therefore provided the officers with justification for the initial stop.
The officers were also justified in requesting Gurule’s driver’s
license and vehicle registration, conducting a computer check, and
issuing a citation. State v. Hansen, 2002 UT 125, ¶ 31, 63 P.3d 650.
Because the only justification for the initial detention was a traffic
infraction, however, the officers were required to “remain focused
on the original purpose of the stop in the absence of reasonable
suspicion justifying an expanded investigation.” Simons, 2013 UT 3,
¶ 38.
          II. THE OFFICERS’ PROTECTIVE FRISK AND
              PLAIN-VIEW-SEARCH WERE PROPER
   ¶ 23 Almost immediately after Gurule brought his truck to a
stop, Officer Flores asked Gurule to exit the vehicle. While he
performed a plain-view search of the area around the driver’s seat,

                                    6
                          Cite as: 2013 UT 58
                         Opinion of the Court

Detective Anderson performed a protective frisk of Gurule. Gurule
contends that this frisk and plain-view search were unconstitutional.
We disagree.
    ¶ 24 A seemingly benign traffic stop presents a very real threat
to law enforcement officers. “Due to this inherent dangerousness,
courts allow officers to take certain precautions to protect
themselves without having to justify their actions based on
reasonable suspicion.” State v. Warren, 2003 UT 36, ¶ 24, 78 P.3d 590.
One of these precautions is to allow officers to ask the driver and
passengers to exit the vehicle during the pendency of the stop. Id.
In Warren, we recognized that “once a motor vehicle has been
lawfully detained for a traffic infraction, police officers may order
the driver out of the vehicle to promote safety, even in the absence
of reasonable suspicion, without violating the Fourth Amendment’s
proscription against unreasonable searches and seizures.” 2004 UT
36, ¶ 24 (citing Pennsylvania v. Mimms, 434 U.S. 106, 108–11 (1977)).
Because the officers were justified in stopping Gurule for his traffic
infraction, Officer Flores’s request that Gurule exit the vehicle was
“at most a mere inconvenience [that] cannot prevail when balanced
against legitimate concerns for the officer’s safety.” Mimms, 434 U.S.
at 111.
    ¶ 25 Although an officer may order a driver from his vehicle
during a traffic stop, the officer is not automatically entitled to
conduct a protective search for weapons.2 Rather, the officer must
“point[] to ‘specific and articulable facts which, taken together with
the rational inferences from those facts,’ would lead a reasonable
person to conclude that the suspect may be armed and presently
dangerous.” Warren, 2003 UT 36, ¶ 29 (quoting Terry v. Ohio, 392
U.S. 1, 21 (1968)); see also State v. Baker, 2010 UT 18, ¶ 26, 229 P.3d 650
(“During a lawful traffic stop, officers may conduct a pat-down
search of the driver and other vehicle occupants ‘upon reasonable




   2
     In Terry v. Ohio, the U.S. Supreme Court held that an officer is
justified in undertaking a protective frisk during a lawful detention
when the officer reasonably believes that person is “armed and
presently dangerous to the officer or others.” 392 U.S. 1, 24 (1968).
A protective frisk therefore requires both that the officer “[has] a
valid reason for stopping the person,” State v. Warren, 2003 UT 36,
¶ 13, 78 P.3d 590, and a reasonably objective belief that the suspect
is armed and presently dangerous.

                                    7
                           STATE v. GURULE
                         Opinion of the Court

suspicion that they may be armed and dangerous.’” (citing Arizona
v. Johnson, 555 U.S. 323, 332 (2009))).
    ¶ 26 During a protective frisk, “the only permissible
objective . . . is the discovery of weapons that may be used against
the officer or others.” State v. Peterson, 2005 UT 17, ¶ 12, 110 P.3d 699
(internal quotations omitted). Because “[t]he touchstone of our
analysis under the Fourth Amendment is always the reasonableness
in all the circumstances of the particular governmental invasion of
a citizen’s personal security,” Mimms, 434 U.S. at 108–09 (internal
quotation marks omitted), we evaluate the propriety of Officer
Flores’s frisk based on the totality of the circumstances, Terry, 392
U.S. at 21.
    ¶ 27 Officer Flores testified that after he activated his overhead
lights, Gurule did not immediately stop, but instead looked down to
his left and made reaching movements towards the driver’s side
door of the truck. Officer Flores further testified that while Gurule
slowed, he was looking back at the officers instead of paying
attention to the road. When Gurule exited the vehicle, Detective
Anderson noticed that Gurule had a suspicious bulge in his pants.
And Officer Flores testified that he disbelieved Gurule’s statement
that he had been distracted by his cell phone because he had not
observed Gurule use one. Both officers testified that this
combination of factors led them to fear for their safety.
    ¶ 28 Under a totality of the circumstances analysis, we conclude
that the officers observed “specific and articulable facts which, taken
together with the rational inferences from those facts,” would lead
an officer to the reasonable conclusion that Gurule was armed and
dangerous. Terry, 392 U.S. at 21. Our conclusion is bolstered by the
fact that “the inherent dangerousness of all traffic stops . . . should
be considered under the totality of the circumstances analysis.”
Warren, 2003 UT 36, ¶ 25. We hold that the officers were therefore
justified in asking Gurule to exit his vehicle to perform a minimally-
invasive protective search before continuing on with the original
purpose of the traffic stop.
   ¶ 29 Similarly, Officer Flores’s simultaneous plain-view search
of the vehicle did not unconstitutionally infringe on Gurule’s
reasonable expectations of privacy. While an officer may not search
a vehicle without probable cause, “an officer is not expected to
ignore what is exposed to observation from a position where he is
lawfully entitled to be, and he may view the interior of a vehicle
from such a position.” State v. Lee, 633 P.2d 48 (Utah 1981). Such


                                   8
                          Cite as: 2013 UT 58
                         Opinion of the Court

observations do not constitute a search within the meaning of the
Fourth Amendment. Id. Because Officer Flores did not perform an
invasive search of the vehicle, but rather only looked at what he
could see in plain-view, his plain-view search was proper.
   III. THE OFFICERS LACKED REASONABLE SUSPICION
  TO INVESTIGATE GURULE FOR POSSIBLE DRUG CRIMES
    ¶ 30 During the pendency of a traffic stop, if officers gain
reasonable suspicion of additional criminal activity, they may turn
their attention from the original purpose of the traffic stop to
“expediently investigate [their] new suspicion.” Baker, 2010 UT 18,
¶ 13. But “officers must diligently pursue a means of investigation
that is likely to confirm or dispel their suspicions quickly.” State v.
Morris, 2011 UT 40, ¶ 18, 259 P.3d 116 (internal quotation marks
omitted); see also Terry v. Ohio, 392 U.S. 1, 31 (1968) (recognizing that
an officer’s reasonable suspicion that a person is or may be engaged
in criminal activity allows the officer to detain that person for a brief
time in order to investigate further).
    ¶ 31 To justify extending a detention, such “reasonable
suspicion requires an objectively reasonable belief that an individual
is engaged in or is about to be engaged in criminal activity.” State v.
Brake, 2004 UT 95, ¶32, 103 P.3d 699 (Utah 2004) (internal quotation
marks omitted). Although officers “need not rule out the possibility
of innocent conduct,” United States v. Arvizu, 534 U.S. 266, 277 (2002),
and “the likelihood of criminal activity need not rise to the level
required for probable cause,” id. at 274, reasonable suspicion “must
be supported by specific and articulable facts and rational inferences,
and cannot be merely an inchoate and unparticularized suspicion or
hunch,” State v. Markland, 2005 UT 26, ¶ 10, 112 P.3d 507 (citation
and internal quotation marks omitted). See also State v. Warren, 2003
UT 36, ¶ 14, 78 P.3d 590 (“In determining reasonableness, ‘due
weight must be given, not to [an officer’s] inchoate and
unparticularized suspicion or ‘hunch,’ but to specific reasonable
inferences which [an officer] is entitled to draw from the facts in
light of his experience.’” (quoting Terry v. Ohio, 392 U.S. 1. 27 (1968)).
     ¶ 32 For instance, in State v. Simons, we reasoned that officers
permissibly extended the defendant’s detention arising from a traffic
stop when the officers noticed drug paraphernalia in plain view.
2013 UT 3, ¶ 3, 296 P.3d 721. And in State v. Morris, we held that an
officer possessed reasonable suspicion that a defendant was driving
under the influence when the officer “smelled alcohol as soon as [the



                                    9
                           STATE v. GURULE
                        Opinion of the Court

defendant] rolled down his window.” 2011 UT 40, ¶ 30, 259 P.3d
116.
    ¶ 33 We contrast these cases with our conclusion in State v.
Schlosser that reasonable suspicion did not exist. 774 P.2d 1132 (Utah
1989). There, we reviewed the propriety of a highway patrol
officer’s search of the interior of a vehicle stopped for a minor traffic
infraction. Id. at 1133–34. The State argued that the officer had
reasonable suspicion of further illegal activity because after the
officer initiated the stop, the driver and passenger were “bending
forward, acting fidgety, turning to the left and to the right, and
turning back to look at the officer.” Id. at 1133. We concluded that
those movements “[did] not, without more, show a reasonable
possibility that criminal conduct had occurred or was about to
occur.” Id. at 1138. Rather, we observed that “[w]hen confronted
with a traffic stop, it is not uncommon for drivers and passengers
alike to be nervous and excited and to turn to look at an approaching
police officer.” Id. And we held that “[a] search based on such
common gestures and movements is a mere ‘hunch,’ not an
articulable suspicion that satisfies the Fourth Amendment.” Id.
    ¶ 34 The State argues in its brief that even before the officers
stopped Gurule for a traffic infraction, they possessed reasonable
suspicion that Gurule was involved in drug dealing. The State
supports its arguments with the following facts: (1) Gurule was seen
leaving the location of a reported drug exchange, (2) the license plate
reported to dispatch belonged to someone involved in the drug
trade, (3) Gurule was Hispanic, (4) Gurule was in Officer Flores’s
“special attention folders,” and (5) Gurule was on parole. We
disagree that these facts are sufficient to give rise to a “reasonable,
articulable suspicion” that Gurule had been, was then, or was “about
to be engaged in criminal activity.” Markland, 2005 UT 26, ¶ 10
(internal quotation marks omitted).
    ¶ 35 First, the anonymous tip that led the officers to the Allen’s
grocery store stated only that two Hispanic men were involved in a
possible drug deal and that a gray Dodge truck was involved.
Because the caller did not describe the physical appearance or dress
of the two men, it is presumptive to assume that Gurule was one of
the two men involved in the possible drug deal. Officer Flores
testified that Allen’s was regularly frequented by Hispanic men and
Gurule exited the store with shopping bags some time after the gray
Dodge truck described by the caller had left the scene. Further, the
State has provided absolutely no evidence that the gray Dodge truck
described by the caller had any connection to Gurule. The fact that

                                   10
                         Cite as: 2013 UT 58
                        Opinion of the Court

the truck was registered to a person who was known to be involved
in the drug trade has no connection to Gurule or his presence at the
store. This leaves us with only Gurule’s status as a parolee and the
fact that he remained in Officer Flores’s “special attention folders.”
But these facts regarding Gurule’s past conduct did not give rise to
a reasonable suspicion that Gurule was, at the moment, engaged in
or about to be engaged in criminal activity. Rather, they created
nothing more than an “unparticularized suspicion or hunch” that
Gurule may have a propensity to commit a crime. Markland, 2005
UT 26, ¶ 10 (internal quotation marks omitted). Indeed, during oral
argument, the State conceded that the officers did not possess
reasonable suspicion that Gurule was involved in illegal drug
activity based on these factors alone.
    ¶ 36 The State also argues that the officers’ observations during
the stop for the traffic infraction gave rise to reasonable suspicion.
Specifically, the State argues that Gurule’s failure to immediately
stop and his suspicious actions, “i.e., driving without full attention
to the road and intermittently glancing at one of the officers through
his driver’s side mirror and down to his left” created reasonable
suspicion of illegal activity. But just as we did in State v. Schlosser,
we conclude that such movements “do not, without more, give rise
to reasonable suspicion that criminal conduct had occurred or [is]
about to occur.” Id. at 1138. Because “it is not uncommon for
drivers and passengers alike to be nervous and excited and to turn
to look at an approaching police officer,” id., Gurule’s movements in
response to the initiation of the traffic stop do not give rise to a
reasonable suspicion of drug dealing or other criminal activity.
    ¶ 37 Finally, even assuming that the officers possessed
reasonable suspicion at the initiation of the traffic stop, that
suspicion was dispelled by the officers’ protective frisk and plain-
view search of the vehicle. The officers saw nothing to indicate that
Gurule was armed or involved in the possession or distribution of
illegal drugs. Therefore, after the completion of the protective frisk
and plain-view search, the officers were obliged to return their focus
to the original purpose of the traffic stop. But they did not. Instead,
they undertook a prolonged investigation into Gurule’s possible
drug activity.




                                  11
                           STATE v. GURULE
                        Opinion of the Court

   IV. THE OFFICERS’ SUSTAINED INVESTIGATION INTO
     POSSIBLE DRUG ACTIVITY DID NOT CONSTITUTE
               A DE MINIMUS EXCEPTION
     ¶ 38 In Arizona v. Johnson, the U.S. Supreme Court ruled that
“[a]n officer's inquiries into matters unrelated to the justification for
the traffic stop . . . do not convert the encounter into something other
than a lawful seizure, so long as those inquiries do not measurably
extend the duration of the stop.” 555 U.S. 323, 333 (2009). In State v.
Simons, we relied on Johnson in holding that an officer’s single,
unrelated question to the defendant did not present an
unconstitutional extension of an otherwise lawful traffic stop. 2013
UT 3, ¶ 39, 296 P.3d 721. But we cautioned “that while some
unrelated questioning may be tolerated, officers must remain
focused on the original purpose of the stop in the absence of
reasonable suspicion justifying an expanded investigation.” Id. ¶ 38.
    ¶ 39 Here, the officers’ actions “bespoke an utter lack of
diligence in pursuing the original purpose of the traffic stop.” Id.
¶ 33 (internal quotation marks omitted). After the officers
completed their protective frisk and plain-view search, they did not
return to the original purpose of the stop. Instead, the officers made
two calls. They first made a call to request a canine unit to assist in
their drug investigation. Second, they called AP&P to describe their
observations. Neither of these calls had any relation to Gurule’s
traffic infraction and they did not constitute a de minimus extension
of the stop. Indeed, these calls, and the officers’ subsequent search
constituted the bulk of Gurule’s detention. Because the officers did
not possess reasonable suspicion that Gurule was engaged in or
about to engage in illegal drug activity, we hold that their search of
Gurule’s vehicle was unlawful and the evidence obtained as a result
should have been suppressed.
                           CONCLUSION
    ¶ 40 The officers were justified in stopping Gurule for a traffic
infraction committed in their presence and their safety concerns
justified their separation of Gurule from his vehicle and the
subsequent protective frisk and plain-view search. But without
reasonable suspicion that Gurule was then engaged in any criminal
activity, the officers unconstitutionally extended the duration of the
stop when they undertook a sustained investigation of possible
illegal drug activity. The district court erred in refusing to suppress
the evidence seized as a result of that investigation. We accordingly



                                   12
                        Cite as: 2013 UT 58
                       Opinion of the Court

reverse and remand for further proceedings consistent with this
opinion.
    ¶ 41 Because we conclude that the officers lacked reasonable
suspicion that Gurule was engaged in criminal activity, we do not
reach the issue of whether AP&P could lawfully delegate to the
officers its authority to perform a parole search based on reasonable
suspicion.




                                 13